         Case 1:21-cv-10669-MLW Document 10 Filed 05/03/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


OCEAN SPRAY CRANBERRIES, INC.,

                       Plaintiff,

       v.                                            C.A. No. 1:21-cv-10669-MLW

WEDGE WATER, LLC D/B/A WAVE SODA,

                       Defendant.


                   DEFENDANT’S SPECIAL APPEARANCE AND
               MOTION TO TRANSFER PURSUANT TO 28 U.S.C. § 1404(a)

       Defendant Wedge Water LLC d/b/a Wave Soda (“Wave Soda”), reserving its right to

challenge this Court’s jurisdiction over it, hereby specially appears before this Court for the

limited purpose of moving to transfer this case to the Southern District of California pursuant to

28 U.S.C. § 1404(a). In support of its Motion, Wave Soda contemporaneously files its

Memorandum in Support of this Motion.

       WHEREFORE, Wave Soda respectfully requests that the Court grant this Motion,

transfer this case to the Southern District of California, and issue all other relief to which Wave

Soda may be justly entitled.




                                                 1
        Case 1:21-cv-10669-MLW Document 10 Filed 05/03/21 Page 2 of 3




Dated: May 3, 2021                        Respectfully Submitted,

                                          WEDGE WATER, LLC
                                          D/B/A WAVE SODA,

                                          By its attorneys,

                                          /s/ Alexander T. Hornat
                                          Keith Toms (BBO# 663369)
                                          Alexander T. Hornat (BBO# 687588)
                                          McCARTER & ENGLISH, LLP
                                          265 Franklin Street
                                          Boston, MA 02110
                                          Phone: 617-449-6500
                                          ktoms@mccarter.com
                                          ahornat@mccarter.com

                                          Andrew Levine (pro hac vice pending)
                                          J. Tobias Rowe (pro hac vice pending)
                                          BRAUNHAGEY & BORDEN LLP
                                          351 California Street, 10th Floor
                                          San Francisco, CA 94104
                                          Phone: 415-599-0210
                                          levine@braunhagey.com
                                          rowe@braunhagey.com




                                      2
           Case 1:21-cv-10669-MLW Document 10 Filed 05/03/21 Page 3 of 3




                              LOCAL RULE 7.1 CERTIFICATION

          I hereby certify that counsel for Wave conferred and attempted in good faith to resolve or

narrow the issue presented in this motion but was unable to reach agreement on the disputed

issues.


                                                        /s/ Alexander T. Hornat
                                                        Alexander T. Hornat


                                  CERTIFICATE OF SERVICE

          I hereby certify that, on this 3rd day of May 2021, the foregoing document was

electronically filed with the Clerk of the Court using the CM/ECF system and will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants.


                                                          /s/ Alexander T. Hornat
                                                          Alexander T. Hornat




                                                  3
